              Case 2:13-cv-01183-HDM-NJK Document 913
                                                  911 Filed 12/12/19
                                                            12/03/19 Page 1 of 5



 1    JAMES E. GIBBONS (pro hac vice)
      Cal. State Bar No. 130631
 2    MANNING & KASS
      ELLROD, RAMIREZ, TRESTER LLP
 3    801 South Figueroa Street, 15th Floor
      Los Angeles, CA 90017
 4    Tel. (213) 624-6900
      jeg@manningllp.com
 5
      ROBERT W. COHEN (pro hac vice)
 6    Cal. State Bar No. 150310
      MARIKO TAENAKA (pro hac vice)
 7    Cal. State Bar No. 273895
      LAW OFFICES OF ROBERT W. COHEN, A.P.C.
 8    1901 Avenue of the Stars, Suite 1900
      Los Angeles, CA 90067
 9    Tel. (310) 282-7586
      rwc@robertwcohenlaw.com
10    mt@robertwcohenlaw.com

11    Attorneys for Plaintiffs

12
                                       UNITED STATES DISTRICT COURT
13
                                             DISTRICT OF NEVADA
14
      SHIGE TAKIGUCHI, FUMI NONAKA,                             Case No.: 2:13-cv-01183-HDM-NJK
15    MITSUAKI TAKITA, TATSURO SAKAI,                           [Hon. Howard D. McKibben]
      SHIZUKO ISHIMORI, YUKO NAKAMURA,
16    MASAAKI MORIYA, HATSUNE HATANO, and                       [PROPOSED] ORDER GRANTING
      HIDENAO TAKAMA, Individually and On Behalf                PLAINTIFFS’ MOTION FOR
17    of All Others Similarity Situated,                        FINAL APPROVAL OF CLASS
                                                                ACTION SETTLEMENTS WITH
18                        Plaintiff,                            MRI INTERNATIONAL, INC. AND
                                                                EDWIN FUJINAGA
19              v.
20    MRI INTERNATIONAL, INC., EDWIN J.
      FUJINAGA, JUNZO SUZUKI, PAUL MUSASHI
21    SUZUKI, LVT, INC., dba STERLING ESCROW,
      and DOES 1-500,
22
                          Defendants.
23

24

25            This matter is before the Court on Plaintiff’s Motion for Final Approval of the proposed class

26   action settlement (the “Settlement”) between the representative Plaintiffs Shige Takiguchi, et al.

27   (“Plaintiffs”) and Defendants MRI International, Inc. and Edwin Fujinaga (“Defendants””). Having

28   considered the Motion, the Settlement Agreement, the pleadings and other papers filed in these Actions,

     4839-2376-0739.1                                      1
               [PROPOSED] ORDER GRANTING MOTION FOR FINAL SETTLEMENT APPROVAL WITH
                             MRI INTERNATIONAL, INC. AND EDWIN FUJINAGA
              Case 2:13-cv-01183-HDM-NJK Document 913
                                                  911 Filed 12/12/19
                                                            12/03/19 Page 2 of 5



 1   and all of the arguments and evidence presented at the Final Approval hearing held on November 26,

 2   2019 and for good cause shown, IT IS HEREBY ORDERED as follows:

 3            1.        Unless otherwise defined herein, all terms that are capitalized herein shall have the

 4   meanings ascribed to those terms in the Settlement Agreement.

 5            2.        The Court has jurisdiction over the subject matter of the Settlement Agreement with

 6   respect to and over all parties to the Settlement Agreement, including Class Members, MRI International,

 7   Inc. and Edwin Fujinaga.

 8            3.        Final approval of a class action settlement is appropriate under Federal Rules of Civil

 9   Procedure 23(e) if the settlement “is fundamentally fair, adequate and reasonable.” Officers for Justice v.

10   Civil Serv. Comm’n, 688 F.2d 615, 625 (9th Cir. 1982). In determining whether the settlement is “fair,

11   adequate and reasonable,” the Court should consider “the strength of plaintiffs’ case; the risk, expense,

12   complexity, and likely duration of further litigation; the risk of maintaining class action status throughout

13   the trial; the amount offered in settlement; the extent of discovery completed and the stage of the

14   proceedings; the experience and views of counsel; the presence of a governmental participant; and the

15   reaction of the class members to the proposed settlement.” Id.

16            4.        First, the Court is satisfied that the parties have engaged in extensive litigation and that the

17   Settlement was reached after arms-length negotiations by capable counsel, and was not the product of

18   fraud, overreaching or collusion among the parties.

19            5.        Second, the risks of ongoing litigation also support the Court’s final approval of the

20   Settlement. Through the Settlement, the parties have reduced the scope of the ongoing litigation and

21   lessened the expense and burden of trial.

22            6.        Third, although the Settlement does not result in a monetary contribution by Defendants,

23   the Settlement is fair and reasonable in light of the fact that all of the assets owned by Defendants are

24   already in the possession and control of the Court-appointed receiver in the parallel action, U.S.

25   Securities and Exchange Commission v. MRI International, Inc., et. al., U.S. District Court of Nevada,

26   Case No. 2:13-cv-01658. The Settlement, however, provides Plaintiffs with a $442,200,000 judgment,

27   which Plaintiffs will be able to enforce in the event undisclosed assets are discovered. In return,

28   Plaintiffs have agreed to a reasonable and fair release of the claims against Defendants.


     4839-2376-0739.1                                          2
               [PROPOSED] ORDER GRANTING MOTION FOR FINAL SETTLEMENT APPROVAL WITH
                             MRI INTERNATIONAL, INC. AND EDWIN FUJINAGA
              Case 2:13-cv-01183-HDM-NJK Document 913
                                                  911 Filed 12/12/19
                                                            12/03/19 Page 3 of 5



 1            7.        Fourth, the views of Plaintiffs’ counsel, who are experienced in litigating and settling

 2   antitrust class actions, weigh in favor of final approval. Linney v. Cellular Alaska P’Ship, No. 96-3008-

 3   DJL, 1997 WL 450064, at *5 (N.D. Cal. July 18, 1997), aff’d 151 F.3d 1234 (9th Cir. 1998). Plaintiffs’

 4   counsel have conducted an extensive investigation into the factual and legal issues raised in this Action

 5   and endorse the Settlements as fair, adequate, and reasonable.

 6            8.        Finally, the reaction of the Class members supports final approval. There were 23

 7   requests for exclusion and 19 Class Members who objected to the settlement out of approximately 8,700

 8   Class members.

 9            9.        Accordingly, the Court finds that the Settlement is fair, adequate, and reasonable within

10   the meaning of Federal Rules of Civil Procedure 23(e).

11            10.       Federal Rules of Civil Procedure 23(c)(2)(B) sets forth the standards that must be met

12   when sending notice of a proposed class action settlement. It requires that the notice be clear, concise

13   and in plainly understood language, and must set forth “(i) the nature of the action; (ii) the definition of

14   the class certified; (iii) the class claims, issues, or defenses; (iv) that a class member may enter an

15   appearance through an attorney if the member so desires; (v) that the court will exclude from the class

16   any member who requests exclusion; (vi) the time and manner for requesting exclusion; and (vii) the

17   binding effect of a class judgment on members under Rule 23(c)(3).”

18            11.       The Court finds that the notice program approved by the Court on August 16, 2019 has

19   been implemented and complies with Federal Rules of Civil Procedure 23(c)(2)(B). Notice was sent to

20   all Class Members by mail. The notice provided a clear description of Class Members’ rights and

21   options under the Settlement. The notice explained how to request to be excluded from the Settlement,

22   how to object to the Settlement, how to obtain copies of relevant documents, and how to contact Class

23   Counsel and the Notice Administrator.

24            12.       The Notice Administrator, approved by the Court, set up a telephone hotline and a website

25   where Class Members can access copies of the Settlement Agreement and other relevant documents in

26   both English and in Japanese. Class members could also object to the Settlement by mail.

27            13.       By means of this Final Approval Order, the Court hereby enters final judgment in this

28   action as between Plaintiffs and Defendants MRI International, Inc. and Edwin Fujinaga, as defined in


     4839-2376-0739.1                                         3
               [PROPOSED] ORDER GRANTING MOTION FOR FINAL SETTLEMENT APPROVAL WITH
                             MRI INTERNATIONAL, INC. AND EDWIN FUJINAGA
               Case 2:13-cv-01183-HDM-NJK Document 913
                                                   911 Filed 12/12/19
                                                             12/03/19 Page 4 of 5



 1   Federal Rule of Civil Procedure 58(a)(1).

 2             14.        All Released Claims of Plaintiffs and the Class, except for the 23 Class Members who

 3   requested to be excluded from this settlement, are hereby released as against MRI International, Inc. and

 4   Edwin Fujinaga. The following Class Members are excluded from this settlement and shall not release

 5   his or her claims against MRI International, Inc. and Edwin Fuginaga: (1) Keiko Hirano; (2) Hiromitsu

 6   Ikeda; (3) Naoko Ishida; (4) Shigemi Kaneko; (5) Mayumi Kaneko; (6) Ryoichi Kotera; (7) Tomoko

 7   Kotera; (8) Maiko Kubo; (9) Mika Kurokawa; (10) Fumiko Maruoka; (11) Mitsuo Morinaga; (12)

 8   Yoshiyuki Ozaki;1(13) Yukie Ozaki;2(14) Miyako Ohtuka; (15) Tomotoshi Toida; (16) Harumi Kitano;

 9   (17) Yoko Tanaka; (18) Mariko Azuma; (19) Mariko Tsutsumi; (20) Kaori Isogaki; (21) Minoru

10   Tsukuda; (22) Noriko Teshima; and (23) Tosie Muto.

11             15.        Without affecting the finality of the Court’s judgment in any way, the Court retains

12   jurisdiction over this matter for purposes of resolving issues relating to the interpretation, administration,

13   implementation, effectuation and enforcement of the Settlement.

14             16.        The Court hereby appoints Heffler Claims Group as the Claims Administrator and orders

15   that the Claims Administrator take all actions necessary to comply with this Final Approval Order and

16   the terms of the Settlement, including the establishment of a Qualified Settlement Fund. All expenses

17   and fees incurred by Claims Administrator shall be paid from the Settlement Fund.

18             17.        The parties and the Claims Administrator are hereby ordered to comply with the terms of

19   the Settlement.

20             18.        Judgment is entered in favor of the Plaintiffs and the Class, excluding (1) Keiko Hirano;

21   (2) Hiromitsu Ikeda; (3) Naoko Ishida; (4) Shigemi Kaneko; (5) Mayumi Kaneko; (6) Ryoichi Kotera; (7)

22   Tomoko Kotera; (8) Maiko Kubo; (9) Mika Kurokawa; (10) Fumiko Maruoka; (11) Mitsuo Morinaga;

23   (12) Yoshiyuki Ozaki;3(13) Yukie Ozaki;4 (14) Miyako Ohtuka; (15) Tomotoshi Toida; (16) Harumi

24   Kitano; (17) Yoko Tanaka; (18) Mariko Azuma; (19) Mariko Tsutsumi; (20) Kaori Isogaki; (21) Minoru

25   Tsukuda; (22) Noriko Teshima; and (23) Tosie Muto, and jointly and severally against Defendants MRI

26   International, Inc. and Edwin Fujinaga in the amount of Four Hundred Forty Two Million Two Hundred

27   Thousand Dollars ($442,200,000), plus post judgment interest at athe statutory
                                                                        rate        ratepursuant
                                                                             of 1.59%    under to 28 U.S.C.

28   §1961(a).
     1. Also identified as Yoshiyuki Okazaki. (ECF No. 906 at 2).
     2. Also identified as Yukie Okazaki. (ECF No. 906 at 2).
     3. See id. n.1.
     4839-2376-0739.1                                               4
     4. See id. n.2.
                [PROPOSED] ORDER GRANTING MOTION FOR FINAL SETTLEMENT APPROVAL WITH
                              MRI INTERNATIONAL, INC. AND EDWIN FUJINAGA
              Case 2:13-cv-01183-HDM-NJK Document 913
                                                  911 Filed 12/12/19
                                                            12/03/19 Page 5 of 5



 1            19.       Each party to bear its own costs and attorneys’ fees except as provided by the Settlement

 2   and the Court’s orders.

 3

 4

 5            December 12
     Dated: ____________________, 2019
                                                             _______________________________________
 6                                                           HOWARD D. MCKIBBEN
                                                             United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     4839-2376-0739.1                                        5
               [PROPOSED] ORDER GRANTING MOTION FOR FINAL SETTLEMENT APPROVAL WITH
                             MRI INTERNATIONAL, INC. AND EDWIN FUJINAGA
